Exhibit 10.1



Summary of Reimbursement Arrangement Between
Roberts Realty Investors, Inc. and Roberts Properties, Inc.



Roberts Realty Investors, Inc. will reimburse Roberts Properties, Inc. the cost
of providing consulting services in an amount equal to an appropriate hourly
billing rate for an employee multiplied by the number of hours that the employee
provided services to Roberts Realty. For the purpose of this arrangement, the
appropriate billing rate is calculated by multiplying an hourly cost rate for an
employee (which is defined as the employee’s salary, plus benefits paid by
Roberts Properties, divided by 2,080) by a factor of 2, or 2.25 for Roberts
Properties’ Chief Financial Officer.
 